Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 12, 14, 15, 20-23, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (MODELLING UNCERTAINTY OF SINGLE IMAGE INDOOR LOCALISATION USING A 3D MODEL AND DEEP LEARNING, 2019), in view of Rowell et al. (Pub. No. US 2020/0342652).

Regarding claim 1, Acharya teaches an information processing apparatus (Section 5 on page 253 discloses that the described method can be implemented on a computer having a CPU) comprising: 
(Pg. 247, section 1. Introduction, 3rd par: “In this research, a solution is proposed to eliminate the requirement of image-based reconstruction the indoor spaces, utilising a 3D indoor model that can be obtained from an existing building information model (BIM) of the building”. In particular, the circuitry inside the CPU responsible for receiving the BIM data corresponds to the claimed “data set receiving circuit”); 
a route setting processor configured to set a route arranged inside and/or outside a virtual building represented by the BIM data, based on the data set (Pg. 249, Fig. 2 caption: “The 3D model derived from a BIM. The trajectory used for generating synthetic dataset is shown in green color”. The logic responsible for setting the trajectory inside the 3D model corresponds to the claimed “route setting processor”); 
a virtual image set generating processor configured to generate a virtual image set of the virtual building along the route, based on the data set and the route (Pg. 249, section 4.1.1, 2nd par: “We generated synthetic images by rendering images at an interval of 5 centimetres along the trajectory”. The logic responsible for generating the synthetic images corresponds to the claimed “virtual image set generating processor”); and 
an inference model creating processor configured to create an inference model used to identify unknown camera poses from measured data of a building, by applying machine learning with training data that includes at  (Pg. 247, column 2, 2nd par: “In this work, we use synthetic images to fine-tune deep CNNs, and evaluate the uncertainty of pose regression by testing with real images”, and section 3, 1st par: “The proposed approach uses a pre-trained Bayesian CNN fine-tuned with different types of synthetic images with known camera poses to estimate the unknown camera poses of real images”. In particular, the output of the CNN (convolution neural network) comprises a model which can be used to infer unknown camera poses or real images. The CNN could therefore be equated to the claimed “inference model creating processor”).
Although Acharya discloses using the inference model to identify unknown camera poses of real images, it does not disclose using the inference model to identify data of a building material.
In the same field of endeavor, Rowell teaches using synthetic images to train a machine learning system to generate machine learning models for recognizing objects and their texture materials (See Abstract, pars. 36 and 108-109. Furthermore, Fig. 9 shows a library of texture materials 803 used to generate the synthetic images for training the machine learning system. Steps 1102-1106 in Fig. 11 further describe how texture materials are incorporated in the synthetic images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Acharya by incorporating texture materials in the synthetic images used for training the CNN. The motivation would have been to generate a model that could also infer object types and their texture materials in a building (Rowell, par. 36).

Regarding claim 6, Acharya in view of Rowell teaches the information processing apparatus of claim 1, wherein the route setting processor sets, as the route, any of a one dimensional area, a two dimensional area, and a three dimensional area (Fig. 2 of Acharya shows setting a 3D area as the route).

Regarding claim 9, Acharya in view of Rowell teaches the information processing apparatus of claim 1, wherein the data set further includes texture information that represents a state of a surface of a virtual building material (The library of texture materials 803 in Fig. 9 of Rowell comprises texture information that represents a state of a surface), and 
the information processing apparatus further comprising a first information combining processor configured to generate first combined information by combining the texture information with the virtual image set, wherein the inference model creating processor applies machine learning with training data that includes at least the first combined information to the neural network (Fig. 9 of Rowell further shows that the library of texture materials 803 is combined with the synthetic images 808, and the combined information is provided to training database 905).

Regarding claim 12, Acharya in view of Rowell teaches the information processing apparatus of claim 1, wherein the neural network includes a convolution neural network (Acharya, section 1, 3rd par: “This 3D model is used to generate synthetic images with known camera poses. The images are subsequently used for fine-tuning a deep Bayesian convolutional neural network (CNN) to regress the camera poses of real test images”).

Claims 7 and 8 merely rephrase claim 1 without adding anything else substantial. Therefore, these claims can be rejected under the same rationale set forth in the rejection of claim 1.

Claim 14 is directed to an apparatus that uses the inference model recited in claim 1 to identify data of a building material. In other words, claim 14 is directed to testing an inference model generated by a machine learning system, while claim 1 is directed to training the machine learning system to generate such an inference model. Since a person skilled in the art would infer that the inference model of Acharya as modified by Rowell could be stored in a memory of an apparatus for real-world testing, claim 14 could be rejected as being unpatentable over Acharya in view of Rowell.

Claims 15, 20, 23 and 26 recite similar limitations as respective claims 1, 6, 9 and 12, but are directed to a method. Since a person skilled in the art would recognize that the technique described by Acharya is a computer-implemented method, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 21 and 22 merely rephrase claim 15 without adding anything else substantial. Therefore, these claims can be rejected under the same rationale set forth in the rejection of claim 15.

Claim 28 recites similar limitations as claim 14, but is directed to a method. Since a person skilled in the art would recognize that the technique described by Acharya is a computer-implemented method, claim 28 can be rejected under the same rationale set forth in the rejection of claim 14.

Claim 29 recites similar limitations as claim 15, but is directed to a computer readable recording medium. Since a person skilled in the art would infer that any computer-implemented method could be stored on a computer readable recording medium as a series of computer instructions, claim 29 can be rejected under the same rationale set forth in the rejection of claim 15.

Claim 30 is directed to a computer-readable recording medium that stores a program causing a computer to use the inference model recited in claim 15 to identify data of a building material. In other words, claim 30 is directed to testing an inference model generated by a machine learning system, while claim 15 is directed to training the machine learning system to generate such an inference model. Since a person skilled in the art would infer that the inference model of Acharya as modified by Rowell could be stored in a memory of an apparatus for real-world testing, claim 30 could be rejected as being unpatentable over Acharya in view of Rowell.

Claim(s) 2, 5, 10, 16, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Rowell as applied to respective claim(s) 1 and 15 above, and further in view of Frey et al. (Pub. No. US 2018/0328737).

Regarding claim 2, Acharya in view of Rowell teaches the information processing apparatus of claim 1, wherein the data set further includes installation date information that shows an installation date of a virtual building material recorded in the BIM data,  (Rowell, par. 108: “the library of texture materials 803 may be a set of folders with each folder including texture files having a specific name, texture type (e.g., pattern, color, image or object exterior), or texture attributes (e.g., texture file type, texture size, creation date, etc.)”).
Acharya in view of Rowell, however, does not teach the above strike-through limitations.
In the same field of building information modelling (BIM), Frey teaches that a BIM file may contain additional data, such as material, position, and measurements of articles in the building (Par. 59: “In some embodiments, the building data stored in the building information model BIM may include semantic information and/or meta information (for example material, position, dimension of articles in the building)”).
In light of the above teaching of Frey, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Acharya by incorporating material installation dates and measurement date of a building in a BIM file, and creating an inference model by applying machine learning corresponding to these dates to the neural network. The motivation would have been to provide methods and arrangements which increase the accuracy of routing of navigation systems, based on Indoor Positioning Systems (Frey, par. 8).

Regarding claim 5, Acharya in view of Rowell teaches the information processing apparatus of claim 1, .
In the same field of BIM-based navigation, Frey teaches a BIM file that incorporate minimum-spacing metadata to ensure that objects to be navigated are navigated on a path with a certain minimum spacing from objects in the building (Par. 46: “In some embodiments, the metadata includes a defined minimum spacing from the calculated navigation path. This ensures that objects to be navigated are navigated on a path which a certain minimum spacing (for example 1 meter, or >1 meter) from objects in the building (for example desks in an open-plan office). This keeps the disruption to other employees to a minimum”). This minimum spacing could be interpreted as a predefined allowable range.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Acharya by incorporating minimum-spacing metadata in a BIM file, as taught by Frey. The motivation would have been to prevent collision.

Regarding claim 10, Acharya in view of Rowell teaches the information processing apparatus of claim 1, 
.
In the same field of BIM-based navigation, Frey teaches a BIM file that comprises obstacle information (See par. 46 above, as well as par. 58).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Acharya by incorporating obstacle information in a BIM file, as taught by Frey, and generating combined information by combining the obstacle information with the synthetic images, and applying machine learning with training data that includes the combined information to the CNN. The motivation would have been to prevent collision.

Claims 16, 19 and 24 recite similar limitations as respective claims 2, 5 and 10, but are directed to a method. Since a person skilled in the art would recognize that the technique described by Acharya is a computer-implemented method, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Rowell as applied to respective claim(s) 1 and 15 above, and further in view of Yeh et al. (Pub. No. US 2020/0057824).

Regarding claim 11, Acharya in view of Rowell teaches the information processing apparatus of claim 1, .
In the same field of training a machine learning system for rendering buildings based on BIM, Yeh teaches a mechanism for labeling virtual building materials in a virtual image (Par. 54: “With respect to FIG. 3, the one or more surfaces of example input 300 include background 302, first surface 304, second surface 306, and terrain 308. Each of the one or more surfaces may include one or more constraints specifying requirements for the rendered image. As an illustration, in the example of FIG. 3, background 302 specifies that a background of the rendered image should be a “clear sky” type. Further, first surface 304 specifies that a corresponding surface in the rendered image should have “residential” and “glass” attributes. Further, second surface 306 specifies that a corresponding surface in the rendered image should have “residential” and “concrete” attributes”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Acharya by assigning a label relating to a virtual building material recorded in the BIM data to the virtual image set, and applying supervised learning with training data that includes at least the virtual image set and the label to the neural network, as taught by Yeh. The motivation would have been to render BIM data according to constraints (Yeh, par. 3).

Claim 25 recites similar limitations as claim 11, but is directed to a method. Since a person skilled in the art would recognize that the technique described by Acharya is a computer-implemented method, claim 25 can be rejected under the same rationale set forth in the rejection of claim 11.

Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Rowell as applied to respective claim(s) 1 and 15 above, and further in view of Hong et al. (Pat. No. US 11,195,418).

Regarding claim 13, Acharya in view of Rowell teaches the information processing apparatus of claim 1, .
In the same field of navigation based on machine learning, Hong teaches transmitting a machine learned model to an autonomous vehicle, wherein the autonomous vehicle is to be controlled based at least in part on the machine learned model (Col. 36, ll. 8-11: “sending the machine learned model to an autonomous vehicle, wherein the autonomous vehicle is to be controlled based at least in part on the machine learned model”).
In light of the above teaching of Hong, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Acharya by including a transmitting circuit configured to transmit the inference model to a mobile object configured to perform measurement while autonomously moving inside and/or outside a building. The motivation would have been to use the inference model for navigation.

Claim 27 recites similar limitations as claim 13, but is directed to a method. Since a person skilled in the art would recognize that the technique described by Acharya is a computer-implemented method, claim 27 can be rejected under the same rationale set forth in the rejection of claim 13.

Allowable Subject Matter
Claim(s) 3, 4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613